DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10746339. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are not patentably distinct as set forth in the table below.
16/994,975
USPN 10746339
Remarks
13. A gripping apparatus, for use in connecting to a pipe wherein the pipe defines an inside radius, comprising: at least one discrete gripping device mounted in a body; 

an outer surface on each of the at least one discrete gripping device, wherein the outer surface has a coating; 

a collective actuation-retraction mechanism connected to the body; and 

a collective extension-retractable mechanism connected to each of the at least one discrete gripping device.
1. A gripping apparatus, for    use in connecting to a pipe wherein the pipe defines an inside radius, comprising: at least one discrete gripping device mounted in a body; 

an outer surface on each of the at least one discrete gripping device, wherein the outer surface has a coating; 

a collective actuation-retractable mechanism connected to the body; 

a collective extension-retractable mechanism connected to each of the at least one discrete gripping device; and 

a spring connected to the collective actuation-retraction 

14. The gripping apparatus according to claim 13, wherein the at least one discrete gripping device defines a gap between each of the at least one discrete gripping device.
2. The gripping apparatus according to claim 1, wherein the at least one discrete gripping device defines a gap between each of the at least one discrete gripping device.
Same limitations
Claims 15-18
Claims 3-6
Same limitations


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claims 1 and 19 include the limitation “means for reducing any sharp transition point (claim 1)” and “reducing any sharp transition point by means of … having an outer surface as a transition surface”.  Claim 1 explicitly invokes 112(f) while claim 19 is interpreted as requiring the means for interpretation.  The structure for performing the function of reducing any sharp transition point is set forth in the specification in paragraph 0066 and includes the following “is at least a thinning of the outer surface 354 and may, for example be, swept chamfer, swept arc or radius, compound leading edge curve(s), gradient(s), radius, beveled edge, or other non-liner edge tangent or near-tangent lines/planes/arcs off the highpoint or center-point of the curve 355 proximate and bounded by sidewall 394”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No 4422477 to Wittman et al. (Wittman).

With regard to claim 13, Wittman discloses a gripping apparatus (Wittman, title, abstract), for use in connecting to a pipe (22, fig. 4, column 3, lines 50-53) wherein the pipe defines an inside radius (the cross section view of the pipe shown in fig. 4 shows the inside diameter of the pipe), comprising: 
at least one discrete gripping device (160, fig. 4, column 6, lines 58-61) mounted in a body (130, fig. 4, column 6, lines 58-61); 
an outer surface (161, fig. 4, column 7, lines 8-11) on each of the at least one discrete gripping device, wherein the outer surface has a coating (column 7, lines 8-11 “the upper external surface 161 of slip 160 is provided with threads or other appropriate gripping surfaces for frictionally engaging the internal surface of the pipe”); 
a collective actuation-retraction mechanism (152, fig. 4, column 8, lines 9-11) connected to the body; and 
a collective extension-retractable mechanism (175, fig. 4, column 6, lines 29-33) connected to each of the at least one discrete gripping device.  

With regard to claim 14, Wittman discloses the gripping apparatus according to claim 13 as set forth above, and further discloses wherein the at least one discrete gripping device defines a gap (fig. 5A shown is a gap between each of the discrete gripping devices 160) between each of the at least one discrete gripping device.  

With regard to claim 15, Wittman discloses the gripping apparatus according to claim 14 as set forth above, and further discloses wherein the outer surface defines one or more slots (as shown in fig. 4, the outer surface 161 of the slip 160 shows a “saw tooth” configuration.  The space between each saw tooth defines a slot).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-27 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No 4422477 to Wittman et al. (Wittman) in view of United States Patent No. 6732762 to Russell (Russell).
(Russell, title, abstract), an analogous field of endeavor to Wittman.

With regard to claim 26, Wittman discloses a method for gripping a pipe (22, fig. 4, column 3, lines 50-53) wherein the pipe defines an inside radius (the cross section view of the pipe shown in fig. 4 shows the inside diameter of the pipe), comprising the steps of: 
inserting a plug (20, fig. 4, column 4, lines 50-53) into the pipe (as shown in fig. 4), wherein the plug comprises at least one gripping device (160, fig. 4, column 6, lines 58-61) is mounted on the plug (shown in fig. 4), wherein each of the at least one gripping device defines an outer surface (161, fig. 4, column 7, lines 8-11); 
collectively actuating the at least one gripping device towards the inside radius (as shown in the states depicted in fig. 4 where the gripping devices are retracted away from the inside radius and then fig. 7 where the gripping devices are extended and in contact with the inside radius of the pipe); 
engaging the inside radius with a grit on a coating on each outer surface of the at least one gripping device (a grit is not disclosed); and 
collectively retracting the at least one gripping device away from the inside radius (the change from the state depicted in fig. 7 to the state depicted in fig. 4).  
Russell discloses the use of an elastomer modified with grit in order to enhance the coefficient of friction between the seal and the pipe (Russell paragraph 0050).  It would have been obvious to one having ordinary skill in the art at the time of filing to modify the plug of Wittman to include a grit as taught by Russell in order to enhance the coefficient of friction between the gripping device and the pipe as taught by Russell.

(when spring 175 is in its uncompressed state as shown in fig. 4, the gripping device is biased beyond the inside radius of the pipe).

With regard to claim 31, Wittman in view of Russell discloses the method for gripping the pipe according to claim 26 as set forth above, and further discloses comprising the step of exposing the grit above the coating (as set forth above, it would have been obvious to modify the gripping device to include a grit as set forth in the rejection.  It would have been further obvious to ensure the grit was exposed in order to provide the friction enhancing function described above)

With regard to claim 32, Wittman in view of Russell discloses the method for gripping the pipe according to claim 31 as set forth above, and further discloses comprising the step of collectively extending the at least one gripping device (as shown when switching from the state depicted in fig. 4 to the state depicted in fig. 7).

Allowable Subject Matter
Claims 1-12 and 19-25 are allowed.
Claims 16-18 (also subject to a double patenting rejection and thus conditionally allowable provided a terminal disclaimer is filed) and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claims 1 and 19, the prior art of record fails to teach or suggest a gripping device having means for reducing any sharp transition point, together in combination with the other elements.  Those claims dependent from claims 1 and 19 are allowable for the same reason.
With regard to claim 16, the prior art of record fails to teach or suggest a biasing band and further wherein the biasing band is inserted into the slot, together in combination with the other elements.  Claims 17 and 18 depend from claim 16 and are allowable for the same reason.
With regard to claim 28, the prior art of record fails to teach or suggest a method of partially compressing a spring connected to the at least one gripping device and maintaining the partial compression of the spring prior to the step of inserting the plug into the pipe, together in combination with the other steps. Claims 29 and 30 depend form claim 28 and are allowable for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DAVID R DEAL/Examiner, Art Unit 3753